Title: To Thomas Jefferson from Sir John Sinclair, 4 June 1798
From: Sinclair, Sir John
To: Jefferson, Thomas


          
            Dear Sir/.
            Whitehall. London. 4th. June—1798
          
          I had the pleasure of receiving your very interesting communication, which I had the honour of laying before the Board of Agriculture, the members of which, heard, so valuable a paper read, with much satisfaction.—If, in addition to the Mass of information collected at home, we had some foreign correspondents like you, we should soon find little difficulty, in bringing agricultural knowledge, to a very considerable degree of perfection.
          We hope soon to have the satisfaction of receiving, the Wheat, and the Drill machine, you propose transmitting to the Board.—It will always give me particular pleasure, to hear from you, from time to time, as opportunities offer.—
          With much truth and regard, believe me,—Dear Sir/. your faithful, and obedient Servant
          
            John Sinclair
          
        